Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. 1350 as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 I, Ronald D. Mambu, Vice President and Chief Financial Officer of John Bean Technologies Corporation (the “Company”), do hereby certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (a) the Quarterly Report on Form 10-Q of the Company for the fiscal quarter ended June30, 2011, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 4, 2011 /s/ Ronald D. Mambu Ronald D. Mambu Vice President and Chief Financial Officer (Principal Financial Officer)
